Citation Nr: 1033177	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  05-28 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected sciatica of the left lower extremity.

2.  Entitlement to a compensable rating for service-connected 
sciatica of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1983 to September 
2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased rating for service-connected left 
leg sciatica and a compensable rating for service-connected right 
leg sciatica.  This matter was previously remanded by the Board 
in October 2008 in order to obtain a VA neurological examination 
to determine the extent of the Veteran's service-connected 
neuropathy of the lower extremities and for the AOJ to determine 
whether the Veteran had been prescribed bed rest, and if so, when 
and for which body part, and to obtain the Veteran's work 
history, including any loss of salary or sick leave.

In February 2009, another VA examination was conducted to 
determine the extent of the Veteran's neuropathy of the lower 
extremities.  The VA examiner indicated that the Veteran had mild 
sensory loss over the left foot, but also noted that the Veteran 
experienced frequent flare-ups of radiculopathy manifested as 
pain in the lower back extending to the bilateral buttocks, 
posterior things, and intermittently into the sides of his feet, 
usually the left foot.

With respect to the second action for remand, the Board finds no 
indication that the AMC attempted to obtain information regarding 
bed rest and work history.  The January 2009 notice letter sent 
by the AMC to the Veteran generically requested statements from 
employers regarding job performance and information on how the 
Veteran's disability affects his ability to work.  However, the 
letter did not specify any information regarding the need for bed 
rest.  In addition, there was no specific request for information 
pertaining to job loss or sick leave.  The Board notes that the 
examiner wrote that the Veteran refused to miss work, pushing 
through his pain and continuing at his job; however, there was no 
evidence available to the examiner regarding bed rest, because 
none was ever requested of the Veteran.  The Board also notes 
that the January 2009 notice was flawed in that it only asked for 
documentation concerning the Veteran's left leg, and the issues 
on appeal are entitlement to an evaluation in excess of 10 
percent for service-connected sciatica of the left lower 
extremity, as well as entitlement to a compensable rating for 
service-connected sciatica of the right lower extremity.

Additionally, the Board remand requested that the AMC make a 
specific determination regarding bed rest and work history.  
There is no such determination in the March 2010 supplemental 
statement of the case.

Therefore, the Board finds that another remand is necessary to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).  Where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall, supra.  Thus, the Board remands this matter 
for compliance with the October 2008 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the Veteran 
appropriate notice for the issues of sciatica 
of both the right and left lower extremities.

2.  The AMC should contact the Veteran to 
obtain any documentation pertinent to whether 
bed rest was required and if so, when and for 
what body part, and documentation pertinent 
to the Veteran's work history, including any 
loss of salary or sick leave.

3.  Once the above development is complete, 
the AMC should determine whether a new VA 
examination is required to reflect the 
current impact of the Veteran's left and 
right lower extremity sciatica on his ability 
to work.

4.  Once the above steps are complete, the 
AMC should issue the Veteran and his 
representative a supplemental statement of 
the case, with a specific finding as to 
whether the Veteran has experienced episodes 
requiring bed rest and the impact of the 
Veteran's bilateral lower extremity sciatica 
on his ability to work.  If any of the issues 
on appeal remain denied, the Veteran and his 
representative should be given an adequate 
opportunity to respond before the claim is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


